DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 and 21-26 are pending in this application.


Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-14 and 21-26 in the reply filed on November 13, 2021 is acknowledged.

Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 13, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara Masaaki (JP 09-54440) in view of Kawazu (US Patent 9,170,492).
The citations for JP 09-54440 are from the English translation provided by the examiner.
Kurihara Masaaki teaches an underlayer on a substrate.  In paragraph 0004, it is taught that the treatment is hydrophobic (claims 14 and 23 of the current application).  Paragraph 0012 teaches that a chemical modification of the substrate surface occurs to increase adhesion (claim 26 of the current application).  Paragraph 0015 teaches that a silane coupling agent is used which includes Si-OH bonds (claims 13 and 22 of the current application).  Paragraph 0018 teaches that the composition includes R1-SiO which includes amino groups (claims 12 and 21 of the current application).  Paragraph 0026 teaches that the substrate comprises Si (claims 13 and 22 of the current application).  The example in paragraph 0030 teaches that the composition is applied to the substrate followed by a photoresist layer.  The photoresist layer is exposed and developed to form the desired pattern (claims 12 and 21 of the current application).

Kawazu teaches a silicon-containing underlayer.  The composition comprises at least two silicon-containing components including 
    PNG
    media_image1.png
    34
    91
    media_image1.png
    Greyscale
formula 1 (column 2, lines 29-30) and     
    PNG
    media_image2.png
    175
    278
    media_image2.png
    Greyscale
(column 2, lines 15-28).  Formula 1 corresponds to formula 7 of the current application and the second formula listed here corresponds to formula 1 of the current application.  Column 12, line 62 to column 13, line 7, teach that in addition to these components and a solvent, the composition comprises an acid-generating compound (claim 25 of the current application).  
Claim 24 of the current application recites the thickness of the layer which can be determined by one of ordinary skill in the art without undue experimentation.
Therefore, it would have been obvious to one of ordinary skill in the art to have a photoresist underlayer comprising two silicon-containing components because Kurihara Masaaki teaches that such a composition is useful in promoting adhesion to the substrate and Kawazu teaches that adding an acid-generating component is known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsukawa (US 2018/0186820) teaches a silane monomer (paragraph 0171 used to form a monolayer (paragraph 0238) using dehydration condensation (paragraphs 0230, 0245 and 0252).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/Kathleen Duda/
								Kathleen Duda
								Primary Patent Examiner
								Art Unit 1737